Name: Commission Regulation (EEC) No 3895/92 of 23 December 1992 fixing the amount of the carry-over aid for certain fishery products for the 1993 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 392/19 COMMISSION REGULATION (EEC) No 3895/92 of 23 December 1992 fixing the amount of the carry-over aid for certain fishery products for the 1993 fishing year should, for the 1993 fishing year, be as indicated in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3901 /92 of 23 December 1992 laying down general rules for the granting of a carry-over aid for certain fishery products ('), and in particular Article 5 thereof, Whereas the purpose of the carry-over aid is to give suitable encouragement to producers' organizations to carry over products withdrawn from the market so that their destruction can be avoided ; Whereas the amount of the aid must be such as not to disturb the balance of the market for the products in question ; Whereas, on the basis of the information on technical and financial costs associated with the concerned operations, recorded in the Community, the amount of the aid HAS ADOPTED THIS REGULATION : Article 1 For the 1993 fishing year, the carry-over aid for the products listed in Annex I A, D and E to Council Regula ­ tion (EEC) No 3759/92 0 shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Manuel MARlN Vice-President (') See page 29 of this Official Journal. (2) OJ No L 388, 31 . 12. 1992, p. 1 . No L 392/20 Official Journal of the European Communities 31 . 12. 92 ANNEX 1 . Amount of the carry-over aid for products listed in Annex I, A and D to Regulation (EEC) No 3759/92 Processing methods listed in Article 14 of Regulation (EEC) No 3759/92 Amount of aid (ECU/tonne) 1 2 First month Per additional month I. Freezing and storage of whole, gutted and whole head or cutting-up products 92 14 II . Filleting, freezing and storage 152 14 III. Salting and/or drying and storage of whole, gutted and with head, cutting-up of filleted products 130 14 2. Amount of the carry-over aid for products listed in Annex I, E to Regulation (EEC) No 3759/92 Processing methods listed in Article 14 of Regulation (EEC) No 3759/92 Products Amount of aid(ECU/tonne) 1 2 3 First month Per additional month I. Freezing and storage Norway lobster (Nephrops 210 22 norvegicus) Norway lobster tails (Nephrops 126 31 norvegicus) II . Removing the head, freezing Norway lobster (Nephrops 110 22 and storage norvegicus) III . Cooking, freezing and storage Norway lobster (Nephrops 227 22 norvegicus) Edible crabs (Cancer pagurus) 89 15 IV. Storage in suitable fixed tanks Edible crabs (Cancer pagurus) 130 or cages .